THIS is a civil action brought on the relation of Ada Ernst, against Eldred, a public officer, and his bondsman, to recover damages for alleged official misconduct.
The case was brought in Denver. It was removed to *Page 175 
Fremont county for trial, on motion of defendants. Plaintiff thereafter moved to change it back to Denver. Her motion was denied and she assigns error.
[1] The writ of error will be dismissed because there is no final order or judgment to which the writ will lie. Sections 84 and 425, 1921 Code.
Writ dismissed.